Dent, Judge,

(dissenting) :

The first question that presents itself is as to whether there is any equity in the bill, or are the grounds alleged mere equitable pretexts to avoid a suit at law.
The plaintiffs, Drank Haskell and William Haskell, are the oil lessees, George Morrow and William Morrow, who join in the *222bill are the owners of the land., while the plaintiff, Emana Morrow, has a dower interest therein. The bill on its face shows that it is to enjoin a trespass. Its object is to determine the right of possession. The defendants are in possession operating for oil and gas. Oil lessee .plaintiffs have never been in possession.
It is settled law that equity has no jurisdiction to- restrain a trespass or settle the right of possession. McMillen v. Ferrell, 7 W. Va. 223; Cox v. Douglass, 20 W. Va. 175; Schoonover v. Bright, 24 W. Va. 698; Cresap v. Kemble, 26 W. Va. 603; Watson v. Ferrill, 34 W. Va. 406; Burns v. Mearns, 44 W. Va. 744; Clayton v. Barr, 34 W. Va. 260.
But it is said this is a case of irreparable damage sustained was held in broad terms without qualification that “The unlawful extraction of petroleum, oil or gas from land, they being part of the laird, is an act of irreparable injury. Equity will enjoin it.” This is undoubtedly the rule in cases of waste committed by the life tenant, or oire joint tenant against another, for the reason that a suit at law for possession cannot be maintained, and the waste committed tends to the destruction of the inheritance. Williamson v. Jones, 39 W. Va. 231; Tress v. Eclipse Oil Co., 47 W. Va. 107; Anderson v. Harvey’s heirs, 10 Grat. 380 398. In the case of Williamson v. Jones, it was held that “Petroleum or mineral oil in place is as much a part of the realty as timber, coal, iron ore or saltwater.” Hence the same rules which apply as to the taking of the oire should apply as to the taking of the other. The extraction of petroleum oil is no more an irreparable injury to land than to dig coal or cut down timber. As it is said in Bettman v. Harness, “The word irreparable means that wnich cannot be repaired, restored, or adequately compensated for in money, or where the compensation caniaot be safely measured.” Under this rule irreparable damage can never be done by the extraction of petroleum oil when it is run into the pipes of and measured by ;a pipe line company, for the true quantity and value thereof is ascertained aiad determined by the market standard and unless the extraction of the oil and the pipe line company are both insolvent there is no danger of loss to the owner of the oil. But it is said, is not the owner of the oil entitled to keep “his own oil in *223his own soil?” Yes, hut so is tlhe owner entitled to keep his own timber on his own land, and his own coal in his own coal hank. And undoubtedly, where the owner is not in such a legal situation that he can sue for possession and the act complained of tends to the waste and destruction of his estate or inheritance, ihe may sue in equity. On the other hand, where He is in condition to sue for possession, and there is no. possible danger or loss, the damages being easy of pecuniary estimation, and the parties liable therefor perfectly solvent, the remedies at law are sufficient and adequate, it matters not whether the substance involved is oil, coal, iron ore, or timber.
When the owner of land has granted away the right to extract the oil, he can no longer complain that he is injured by the unlawful extraction thereof, especially if he is secure in his royalty. For having released his right to retain the oil in place, its extraction can no longer be said to be destructive of his estate either in remainder or reversion, or that the injury is remediless. Koan v. Bartlett, 41 W. Va. 559. The right left to the owner is the receipt of the royalty, and this being secured to him under both tihe subsequent and prior leases, he can be in no wise injured by the extraction of the oil, whether done by the prior or subsequent lessees. The owners of the land in this case are in no danger of loss, for under both leases, their royalty is secure to them, and they have wholly parted with their right to have their oil retained in place. Their royalty in both instances they receive through the pipe line. Hence as to them, no irreparable injury has or can be inflicted by the extraction of the oil. Hor are they liable on a warranty, express or implied as against the prior lease, for the subsequent lessees took their lease subject -to and with full notice of prior lease as the allegations of the bill plainly show, and were themselves to have such prior lease declared invalid. The subsequent lessees are also without right to maintain this suit. They have no interest in the oil in place. Their only interest is to have it severed and reduced to possession. The severance by the prior lessees cannot possibly he injurious to them, much less irreparably so. For if it is their oil, they can claim it in the pipe line, where it is perfectly safe. The question of insolvency, either as to the defendants or pipe line is not even mooted. It is said their lease *224is in effect a grant of a paj:t of tlie corpus of tlie land. This in a limited sense is true, for it is a grant of the right of severance of a part of the corpus of the realty. So is a grant of standing timber, yet such grant amounts to a severance thereof, and converts such timber into personalty from realty. Warren v. Leland, 2 Barb (N. Y.) 613. So the grant of the right of severance of oil converts the oil that may be after discovered and severed into personality, but on account of its peculiar nature and hidden condition, 'the lessee acquires no- estate in the oil in place. Hor has he any right to keep it there. His interest is not to do so, but it is his duty to sever it at once, or as soon as practicable, and reduce it to possession, and then it becomes his property, less tlie royalty. He may have the right to the possession of the land, and of the oil produced. Both these he may acquire by proper suit at law. The severance of the oil and conversion into personalty takes place at the date of this lease, but on account of its fugitive and volatile character, it does not become his 'property until reduced to possession by himself, or some one else. Dark v. Johnston, 55 Pa. 164. An unlawful severance thereof by prior lessees which inures to his benefit can in HO' wise injure him, nor should he be heard to complain with regard thereto. If a person has the lawful right to cut timber and another cuts it for him by mistake or unlawfully, the former who receives the benefit thereof, has no grounds of complaint, nor has the land owner, who receives his full pay for such timber, the severance of which he has authorized. In the case of the Oil Co. v. Gas Co., 51 W. Va. 584, it was held that the discovery of oil vests no title to it in place in tlie lessee, but does vest in him the right to produce and take the same in accordance with the terms and conditions of the contract. Steelsmith v. Gartlan, 45 W. Va. 27. An oil lessee has no property in the oil in place, but only the right to extract the same and reduce it to possession, when it becomes his personal property, the value of which can be pecuniarily ascertained, and the loss thereof fully compensated. State v. South Penn Oil Co., 42 W. Va. 80, 102; Carter v. Tyler County Court, 45 W. Va. 806; Baringer and Adams, Mines & Minnig, 74, 75; Oil Co. v. Fretts, 152 Pa. St. 451, 456 (25 Atl. 732); Funk v. Halderman, 53 Pa. St. 229; Thompson’s Appeal, 101 Pa. St. 225, 232; Rynd v. Oil *225Co., 63 Pa. St. 397; Duffleld v. Hue, 129 Pa. St. 94 (18 Atl. 608); Duke v. Hayne, 107 Pa. St. 57; Horner v. Leeds, 25 N. J. Law 106; 2 Shars. & B. Lead Cas. Real Prop. 30. His only interest in the land is purely a chattle interest. 5 Am. & Bn. En. Law (2d Ed.) 1022. He has the right to possession of the land. This he can obtain and preserve by suit at law. He has the right to the oil as personal property when severed from the real estate. Eor the wrongful deprivation of this he can sue in trover and conversion and bo compensated in damages. Or if it can be identified he can sue in detinue for its possession. Hence the subsequent lessee' plaintiffs were not the owners of the oil in place either absolutely or in reversion, nor had they any inheritance therein. As to them the oil should be treated as personal property, and for the unlawful taking thereof they have full and adequate remedies at law, towit, detinue and trover and conversion. Hall v. Reed, 15 B. Monroe, 479; Hughes v. United Pipe Lines, 119 N. Y. 423; Silsbury v. McCoon, 3 N. Y. 379. As to the land, if they have the right of possession, and are unlawfully kept out of the same, they may regain the possession by action of unlawful detainer or ejectment. Guffey v. Hukill, 34 W. Va. 52; Schamp v. Hukill, Id. 375; Thomas v. Hukill, Id. 385.
Nor does the right to annul the defendants’ lease as a cloud on plaintiff’s title give equity jurisdiction. The subsequent lessees whose title is affected by the prior lease never have had possession of the land, while the defendants arc in possession thereof. Moore v. McNutt, 41 W. Va. 695. “The possession sufficient to support the action is generally limited to peaceable possession rightfully acquired.” 17 En. Plead. & Prac. 317. “Such a Lili is only entertained by a court of equity because the party is not in a position to force the holder of, or one claiming to defend under an adverse title into a court of law to contest its validity, and this as a genral rule, is the test to which a court of equity will look to determine whether t the necessity of the case requires its interference.” Alton v. Buckmaster, 13 Ill. 205; Smith v. McConnell, 17 Ill. 135; Comstock v. Newbury, 66 Ill. 214; Apperson v. Ford, 23 Ark. 757, If the plaintiffs can sue at law, and the defendant gives them the opportunity to sue at law, they must sue at law There was nothing in the way of the plaintiffs suing at law. *226They were out, and the defendants in possession and keeping them out. Nor is there any necessity of a multiplicity of suits, as one suit would hare finally settled this controversy Nor does the bill show sufficient grounds to demand an accounting. A bill in a proper case through the necessity of discovery will lie to compel an accounting of the proceeds of mines, etc.,' because the defendants have peculiar knowledge thereof. Swearingen v. Steers, 49 W. Va. 312. This necessity is obviated in cases of oil wells, by reason of the pipe line company, which keeps accurate accounts of oil produced. It is indifferent as between the parties and doubtless on application will furnish a true statement of the oil produced without the necessity of a resort to a discovery. If the pipe line company should refuse a disclosure on proper demand, -such a bill might become necessary. There is, however, no allegation of this kind in the present bill, but all that is said with regard to the matter is mere pretense.
The four grounds on which equity jurisdiction is sought to be maintained, towit: irreparable damage, cloud on title, multiplicity of suits and the necessity of an account are mere pretexts to foist on equity a jurisdiction it does not possess, and this is the determination of the right to possession of land.
Nor does the fact that the first lease is void deprive the law of its jurisdiction. Gall v. Bank, 50 W. Va. 597; Davis v. Settle, 43 W. Va. 19, 37.
The case presented is simply the ordinary case of property claimed by one party in the possession of another party. It is a' mere ejectment bill, and there is nothing to give a court of equity jurisdiction. Messimer's Appeal, 96 Pa. St. 169. Nor is the taking of the oil from the wells under the facts of this case to be adjudged such an irreparable injury as in some cases might warrant the interference of a court of equity. Erskine v. Forrest Oil Co., 80 Fed. Rep. 583. “A bill to- quiet title in complainant to ;an oil claim under the placer mining laws, which alleges that defendants have entered upon the ground and have extracted and removed oil therefrom, and are engaged in sinking a well thereon, and which asks an injunction to restrain them from proceeding with such work and from taking and removing oil, is in effect a bill to obtain possession and admits the possession of defendants; hence, it *227is not cognizable by a federal court of equity, tire remedy being at law." Oil & Gas. Co. v. Miller, 96 Fed. Rep. 12. The only object of tlie bill in tire present case stripped of all its false pretenses of irreparable injury, cloud on title, multiplicity of suits and accounting demanded is to try the right of property and dispossess the defendants. In no othey, kind of a case except an oil case would this Court for a moment entertain such a bill, but oil is so lubricating that it sometimes causes the wheels of justice to slip a cog, and if the guardians thereof are not on the alert it may cause oleaginous construction of principles of equity to produce more irreparable damage than it prevents.
ÍTor have the plaintiffs acted with that diligence in presenting their claim that would entitle them to equitable consideration. They were aware shortly after defendants had taken possession and were about to drill for oil that defendants were doing so under a claim of right, and they might have by legal proceedings at once tested such right, yet they waited for about eight months, until defendants were actually engaged in producing oil before they complained to a court of equity. In short, they wanted the oil produced before interfering, and now thot it is being produced, they claim they are suffering irreparable damage, for the reason that the oil is not left in place — a mere pretense to gain the equitable ear of the court. The bill should be dismissed and the plaintiffs remitted to their legal remedies.